 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MULUGETA ATSBAHA,                                 No. 2:19-cv-1462 KJM DB PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    WILLIAM BARR, ATTORNEY
      GENERAL,
15

16                       Defendant.
17

18          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). By order

20   signed November 14, 2019, plaintiff’s complaint was dismissed, and plaintiff was granted leave

21   to file an amended complaint that cured the defects noted in that order. (ECF No. 3.) Plaintiff

22   was granted twenty-eight days from the date of that order to file an amended complaint and was

23   specifically cautioned that the failure to respond to the court’s order in a timely manner would

24   result in a recommendation that this action be dismissed. The twenty-eight-day period has

25   expired, and plaintiff has not responded to the court’s order in any manner.

26          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

27   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

28   ////
                                                       1
 1           These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

 3   days after being served with these findings and recommendations, plaintiff may file written

 4   objections with the court. A document containing objections should be titled “Objections to

 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 6   objections within the specified time may, under certain circumstances, waive the right to appeal

 7   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: February 6, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
     DLB:6
26   DB\orders\orders.pro se\atsbaha1462.fta.f&rs

27

28
                                                      2
